h ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
The Office of Disciplinary Counsel (“ODC”) received a complaint that respondent employed a permanently disbarred attorney as a paralegal. Thereafter, respondent and the ODC submitted a joint petition for consent discipline, in which the parties stipulated that the employment violated Rule 5.5 of the Rules of Professional Conduct.1 Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Claire P. Sharp, Louisiana Bar Roll number 14078, be publicly reprimanded.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, *106with legal interest to commence thirty-days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.


. Respondent's employment of the attorney as a paralegal began while the attorney was in-terimly suspended. At that time, respondent was not in violation of the Rules of Professional Conduct because she submitted the appropriate employment registration statement to the ODC, pursuant to Rule 5.5(e)(l)(ii).